     Case 2:19-cv-09234-DSF-PLA Document 1-2 Filed 10/28/19 Page 1 of 2 Page ID #:22




1     WM. SMITH GREIG, D.C. Bar No. 453443
      Email: greigw@sec.gov
2     Securities and Exchange Commission
3     100 F Street, N.E.
      Washington, D.C. 20549-9612
4     Telephone: 202 / 551-5147
5     Facsimile: 202 / 772-9263

6     LOCAL COUNSEL:
7     AMY JANE LONGO, Cal. Bar. No. 198304
      Email: longoa@sec.gov
8     Securities and Exchange Commission
9     444 South Flower Street, Suite 900
      Los Angeles, California 90071
10    Telephone: 323 / 965-3835
11    Facsimile: 213 / 443-1904

12    Attorneys for Movant
13    Securities and Exchange Commission

14
15                        UNITED STATES DISTRICT COURT

16                      CENTRAL DISTRICT OF CALIFORNIA

17    SECURITIES AND EXCHANGE                  Case No. ___________
      COMMISSION,
18                                              [PROPOSED] ORDER
                  Movant,
19
            vs.
20
      HAMID KABANI, MICHAEL
21    DEUTCHMAN, and KARIM KHAN
      MUHAMMAD,
22
                  Respondents.
23
24          After review of the Securities and Exchange Commission’s Motion for an
25    Order under Section 21(e)(1) of the Securities Exchange Act of 1934, 15 U.S.C. §
26    78u(e)(1), the accompanying Memorandum and Exhibits, any responses by Hamid
27    Kabani, Michael Deutchman, or Karim Khan Muhammad, any SEC reply thereto,
28    and the entire record herein, it is hereby ORDERED that
     Case 2:19-cv-09234-DSF-PLA Document 1-2 Filed 10/28/19 Page 2 of 2 Page ID #:23




1           i)     Respondent Hamid Kabani must comply with the SEC Opinion and
2     Order and pay to the Public Company Accounting Oversight Board $100,000. Mr.
3     Kabani must pay interest on that amount from the date that the SEC Opinion and
4     Order became final (May 13, 2019, when the Supreme Court issued its order
5     denying respondents’ petition for a writ of certiorari) until the date that he has paid
6     in full. The interest rate will be determined under 28 U.S.C. § 1961 based on the
7     date of this order, and
8           ii)    Respondent Michael Deutchman must comply with the SEC Opinion
9     and Order and pay to the Public Company Accounting Oversight Board $35,000.
10    Mr. Deutchman must pay interest on that amount from the date that the SEC
11    Opinion and Order became final (May 13, 2019, when the Supreme Court issued
12    its order denying respondents’ petition for a writ of certiorari) until the date that he
13    has paid in full. The interest rate will be determined under 28 U.S.C. § 1961 based
14    on the date of this order, and
15          iii)   Respondent Karim Khan Muhammad must comply with the SEC
16    Opinion and Order and pay to the Public Company Accounting Oversight Board
17    $100,000. Mr. Muhammad must pay interest on that amount from the date that the
18    SEC Opinion and Order became final (May 13, 2019, when the Supreme Court
19    issued its order denying respondents’ petition for a writ of certiorari) until the date
20    that he has paid in full. The interest rate will be determined under 28 U.S.C. § 1961
21    based on the date of this order.
22          This Court will maintain jurisdiction over this matter to ensure that each
23    respondent complies with this Order.
24
25    Dated: ________________                        ______________________________
26                                                   United States District Judge
27
28

                                                 2
